Citation Nr: 9913272	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  98-01 738A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased disability rating for low 
back pain, residual of trauma, with arthritic changes L5-S1, 
currently evaluated as 20 percent disabling.

2.  Entitlement to a compensable disability rating for status 
post fracture, right wrist (major).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1981 to 
July 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which granted a 20 percent disability 
rating for the veteran's service-connected back condition and 
denied a compensable disability rating for his right wrist 
condition.

In March 1999, the veteran submitted additional evidence 
directly to the Board.  As he has waived the RO's 
consideration of this evidence, the case need not be remanded 
to the RO for consideration and the issuance of a 
supplemental statement of the case.  See 38 C.F.R. § 
20.1304(c) (1998).

The issue of entitlement to a compensable disability rating 
for the veteran's right wrist condition is the subject of the 
REMAND herein.


FINDINGS OF FACT

1.  The veteran's claim for an increased rating for his back 
condition is plausible, and the RO has obtained sufficient 
evidence for correct disposition of this claim.

2.  The veteran's service-connected back condition is 
manifested by subjective complaints of pain, moderate 
limitation of motion, and disc space narrowing, with 
objective evidence of minimal functional loss. 


CONCLUSIONS OF LAW

1.  The veteran has stated a well-grounded claim for an 
increased disability rating for his back condition, and VA 
has satisfied its duty to assist him in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.103 (1998).

2.  The criteria for a disability rating in excess of 20 
percent for low back pain, residual of trauma, with arthritic 
changes L5-S1, have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.27, 4.40, 4.45, 
4.71a, Diagnostic Code 5010-5292 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

During the veteran's military service, he complained of low 
back pain after being struck by a motor vehicle in 1982 and 
several times thereafter in connection with lifting heavy 
objects.  X-rays of the lumbosacral spine in 1983 showed 
degenerative changes throughout with decrease of the L5-S1 
joint space.  X-rays of the lumbosacral spine in 1988 showed 
no evidence of fracture or dislocation. 

A VA physical examination in 1993 showed minimal tenderness 
to palpation over the lumbar spine.  VA outpatient treatment 
records covering the period December 1993 to February 1994 
showed treatment for low back pain.  X-rays of the 
lumbosacral spine in December 1993 showed a transitional 
vertebra in the lower lumbar area with no acute fracture or 
dislocation.  

A May 1994 rating decision, inter alia, granted service 
connection for low back pain, residual of trauma, with 
arthritic changes at L5-S1, with assignment of a 10 percent 
disability rating.  In August 1997, the veteran filed a claim 
for an increased rating.  He submitted a doctor's statement 
and two letters from Steven Evans, D.C.  An April 1997 letter 
indicated that the veteran had been prescribed an orthopedic 
type mattress for back and neck musculoskeletal conditions.  
The veteran had had to change from a job that required 
lifting merchandise and stocking shelves to a desk job, which 
had reduced his hourly pay rate.  An August 1997 letter 
indicated that the veteran had recurring symptoms due to 
structural weakness of the lumbar spine and, to a lesser 
degree, the cervical spine.  This weakness might predispose 
him to further aggravation or injury.  Dr. Evans concluded 
that the veteran was permanently rated as 10-15 percent 
disabled.  

The doctor's statement by Dr. Evans indicated that the 
veteran's range of motion for the lumbar spine was right and 
left rotation to 20 degrees, extension to 20 degrees, flexion 
to 60 degrees, left lateral flexion to 70 degrees, and right 
lateral flexion to 60 degrees.  Straight leg raising was 
positive bilaterally.  There was tenderness over the fascia 
of L4-5 and S1.  Deep tendon reflexes were 2+ bilaterally.  
X-rays showed no evidence of dislocation.  There was a 
transitional vertebra at L5-S1 and mild to moderate 
osteoarthritic signs.  Diagnoses included lumbar facet 
syndrome, spondylitis, and segmental dysfunction.  It was 
noted that the veteran's size and structure would continue to 
add compression to the structural dynamics of his lumbar 
spine, and he had a permanent partial impairment of 10-15 
percent.  It was also noted that the veteran could expect 
indefinite exacerbations of his lumbar spine condition with 
stress or heavy functional activities.  He was instructed on 
proper lifting techniques and daily exercises.

The RO requested the veteran's VA treatment records from 
August 1996, but the records received dealt with treatment 
from May to July 1997.  In April 1997, the veteran reported a 
history of low back pain with periodic exacerbations.  He 
stated that he had back pain radiating down the left leg on 
bending over.  He had been seeing a chiropractor.  Upon 
examination, he had decreased range of motion and tenderness 
over the left sacroiliac joint.  The examiner's assessment 
was back pain.  The report of a follow-up visit in May 1997 
indicated that the veteran had undergone a CT scan of the 
lumbar spine, but the report was not available.  There were 
no changes in his condition upon examination.  The assessment 
was chronic back pain with improvement by going to 
chiropractor.  The veteran was issued a TENS (transcutaneous 
electrical nerve stimulation) unit in June 1997 due to his 
low back pain.

In September 1997, the veteran underwent a VA physical 
examination.  He reported a history of fracturing his lower 
back during service after being hit by a car.  He stated that 
he had problems with his back, and he had been seeing a 
chiropractor for manipulation every two weeks since February 
1997, which helped him.  He used a cushion in his truck due 
to pain.  It was indicated that the veteran walked with a 
lumbering gait with no limp.  He was not using a cane or any 
other appliance.  He was able to sit and arise from a chair 
with ease.  There were no postural abnormalities or fixed 
deformities of the back.  The musculature of the back was 
good.  Range of motion for the lumbosacral spine was forward 
flexion to 46 degrees, backward extension to 20 degrees, and 
left and right lateral flexion to 30 degrees.  There was 
objective evidence of slight pain on motion.  The diagnosis 
was post-traumatic fracture of L5-S1 with residual arthritis 
and minimal functional loss due to pain.  X-rays of the 
lumbar spine showed no significant change since the prior x-
rays of December 1993.  There was no evidence of acute 
fracture or displacement.

A December 1997 rating decision, inter alia, granted a 20 
percent disability rating for the veteran's back condition.  
In his substantive appeal, the veteran stated that he felt 
his back condition deserved a 30 or 40 percent disability 
rating.  He stated that he had very limited range of motion, 
which he felt was severe.  He could not bend forward without 
pain, and he had to go down on his knees to pick something up 
off the floor.  He used cushions when sitting to help relieve 
back pain.  He had a special chair on the job.  He lost his 
balance when walking because of the "shift" in his back, 
and his back went out on him 1-2 times per month.  He saw a 
chiropractor once or twice per month to realign his back.  He 
indicated that he met the criteria for a rating based on 
demonstrable deformity due to the "misalignment" of his 
back. 

In March 1999, the veteran submitted additional evidence to 
the Board consisting of service records regarding medical 
disqualification from the Army Reserves.  In October 1998, 
the veteran completed a Report of Medical History, wherein he 
complained of back pain and inability to bend down.  It was 
noted that he used a back brace.  The veteran underwent an 
orthopedic examination in October 1998.  He complained of 
chronic low back pain with rare radicular symptoms on the 
left.  He stated that he had increased pain with bending.  
There were no bowel or bladder changes or sexual dysfunction.  
Examination of his spine showed midline tenderness from L-4 
to the sacrum.  Range of motion for the lumbar spine was 
forward flexion to 30 degrees and backward extension to 10 
degrees.  Deep tendon reflexes were 2+ throughout and 
symmetrical.  X-rays of the veteran's lumbar spine showed 
decreased disc space with sclerosis at L5-S1.  Diagnoses 
included post-traumatic arthritis at L5-S1.  It was 
determined that the veteran did not meet the standards for 
military retention due, in part, to the arthritis of his 
lumbar spine.


II. Legal Analysis

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased disability rating is well grounded if the 
claimant alleges that a service-connected condition has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  In this case, the veteran has complained of 
increased pain and functional loss in his back.  Therefore, 
he has satisfied the initial burden of presenting a well-
grounded claim.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1998).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case, the RO provided the veteran appropriate VA 
examinations.  The veteran submitted a doctor's statement and 
letters from Dr. Evans, but the RO did not request these 
treatment records.  The Board concludes that it is not 
necessary to obtain these records.  Dr. Evans completed a 
doctor's statement summarizing the severity of the veteran's 
back condition, and his treatment records would presumably 
show nothing more than routine visits for manipulation of the 
spine.  Moreover, there is sufficient medical evidence of 
record to properly rate the veteran's service-connected back 
disorder.  Therefore, no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Littke v. Derwinski, 1 Vet. App. 90 (1990).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Although the 
evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder, the primary concern in a claim for an increased 
evaluation for a service-connected disorder is the current 
level of disability.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994); Peyton v. Derwinski, 1 Vet. App. 282 (1991); 
38 C.F.R. §§ 4.1 and 4.2 (1998).  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (1998), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (1998).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

The veteran's service-connected back disorder is evaluated 
under Diagnostic Code 5010-5292.  In the selection of code 
numbers assigned to disabilities, injuries will generally be 
represented by the number assigned to the residual condition 
on the basis of which the rating is determined.  With 
diseases, preference is to be given to the number assigned to 
the disease itself; if the rating is determined on the basis 
of residual conditions, the number appropriate to the 
residual condition will be added, preceded by a hyphen.  
38 C.F.R. § 4.27 (1998).  The hyphenated diagnostic code in 
this case indicates that traumatic arthritis under Diagnostic 
Code 5010 is the service-connected disorder, and limitation 
of lumbar spine motion under Diagnostic Code 5292 is a 
residual condition.  

Traumatic arthritis is rated as degenerative arthritis, which 
is rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint involved.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, and 5285 
through 5295 (1998).  When, however, the limitation of motion 
for the specific joint involved is noncompensable under the 
appropriate diagnostic code, a rating of 10 percent is 
applied for a major joint affected by limitation of motion.  
See Diagnostic Code 5003.

The current 20 percent disability rating required moderate 
limitation of motion of the lumbar spine under Diagnostic 
Code 5292.  A 40 percent disability rating is warranted for 
severe limitation of motion of the lumbar spine under 
Diagnostic Code 5292.

The medical evidence since 1997 shows the following ranges of 
motion for the veteran's lumbosacral spine. 


Dr. Evans 
(1997)
VA 
examination 
(1997)
Military 
examination 
(1998)
Flexion
60
46
30
Extension
20
20
10
Lateral 
rotation
20
[not given]
[not given]
Lateral 
flexion
60 Right/70 
Left
30
[not given]

Therefore, the objective medical evidence shows that between 
1997 and 1998, range of motion for the veteran's lumbar spine 
decreased slightly with extension, with a larger decrease in 
flexion.  However, the measurements from 1997 and 1998 show 
that he currently has no more than moderate limitation of 
motion of the lumbar spine overall.  Accordingly, the Board 
finds that the preponderance of the evidence is against 
assignment of a 40 percent disability rating under Diagnostic 
Code 5292.  

The Board has considered whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  
In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (formerly the United 
States Court of Veterans Appeals) (Court) held that, in 
evaluating a service-connected disability involving a joint 
rated on limitation of motion, the Board erred in not 
adequately considering functional loss due to pain under 38 
C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  The Court in DeLuca held that 
diagnostic codes pertaining to range of motion do not subsume 
38 C.F.R. § 4.40 and § 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.

Functional loss contemplates the inability of the body to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance, and 
must be manifested by adequate evidence of disabling 
pathology, especially when it is due to pain.  38 C.F.R. § 
4.40 (1998).  A part that becomes painful on use must be 
regarded as seriously disabled.  Id.; see also DeLuca.  It 
has been noted in the medical evidence, including the VA 
examination report from 1997, that the veteran has complained 
of pain with motion of the lumbar spine.

The Board finds, however, that the current 20 percent 
disability rating adequately compensates the veteran for his 
limitation of motion and functional loss.  First, as 
indicated above, limitation of motion of the lumbar spine is 
of a moderate level overall.  Second, there is a lack of 
objective medical evidence supporting any contention that the 
veteran suffers any additional functional loss and/or 
limitation of motion.  The VA examiner in 1997 classified the 
veteran's functional loss due to pain as "minimal."  
Despite the veteran's complaints of increased back pain with 
certain activities, his actual functional impairment due to 
his lumbar spine disorder is not substantial.  The medical 
evidence does not show impairment of motor strength, loss of 
sensation, or decreased reflexes.  The veteran's gait is not 
impaired.  There is no evidence of muscle spasms, postural 
abnormalities, or fixed deformities.  The musculature of the 
back is good, indicating that the veteran continues to use 
those muscles.  Despite the veteran's complaints of pain 
radiating down the left leg, the medical evidence shows no 
neurological deficits or clear-cut radicular symptoms.  Dr. 
Evans concluded that the veteran has 10-15 percent permanent 
disability, which is consistent with the currently assigned 
20 percent disability rating. 

The veteran's primary complaint regarding his back condition 
is pain, especially with bending.  Although the Board is 
required to consider the effect of the veteran's pain when 
making a rating determination, and has done so in this case, 
the rating schedule does not require a separate rating for 
pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  In this 
case, the 20 percent disability rating for, at most, moderate 
impairment of the lumbar spine adequately compensates the 
veteran for his pain with minimal functional loss and for any 
increased level of functional loss and pain that he may 
experience during flare-ups.

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the level of the 
veteran's disability in his favor.  However, the objective 
medical evidence does not create a reasonable doubt regarding 
the level of his back disability.  He does regularly seek 
treatment for his back for chiropractic manipulations.  There 
is objective evidence of minimal functional loss 
characterized by limitation of motion with complaints of 
pain.  The medical evidence simply does not show more severe 
and frequent symptomatology such as would warrant a 
disability rating in excess of 20 percent (i.e., severe 
limitation of lumbar spine motion, neurological findings, 
loss of strength, impaired gait, decreased musculature of the 
back, muscle spasms).  Accordingly, the Board finds that the 
preponderance of the evidence is against assignment of a 
disability rating in excess of 20 percent for the veteran's 
service-connected low back pain, residual of trauma, with 
arthritic changes at L5-S1.

The Board has considered all other potentially applicable 
diagnostic codes.  Under Diagnostic Code 5289 for ankylosis 
of the lumbar spine, a 40 percent disability rating is 
warranted for favorable ankylosis, and a 50 percent 
disability rating is warranted for unfavorable ankylosis.  
The Court has defined ankylosis as "immobility and 
consolidation of a joint due to disease, injury, surgical 
procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
(citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)).  The 
veteran's lumbar spine is not immobile, and a diagnosis of 
ankylosis has not been rendered.  A diagnosis of 
intervertebral disc syndrome has not been rendered, and the 
veteran has no abnormal neurological signs that might support 
evaluation of the back disorder under Diagnostic Code 5293.  
Therefore, the criteria for an increased rating under these 
diagnostic codes have not been met.

Under Diagnostic Code 5295 for lumbosacral strain, a 40 
percent disability rating is warranted for severe lumbosacral 
strain with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  It is true that the veteran has narrowing or 
irregularity of the L5-S1 joint space and osteo-arthritic 
changes in the lumbar spine.  It is possible that his 
limitation of forward bending could be classified as 
"marked."  He does not, however, meet the criteria for a 40 
percent disability rating.  The medical evidence does not 
show any of the other symptoms associated with a more severe 
back disability such as listing of the whole spine to the 
opposite side or positive Goldthwaite's sign.  Diagnostic 
Code 5295 indicates that a 40 percent disability rating can 
be assigned if some of these symptoms are shown in 
conjunction with abnormal mobility on forced motion.  There 
is no indication in the medical evidence that the veteran has 
abnormal mobility of the lumbar spine on forced motion, as 
opposed to limitation of motion.  Therefore, the criteria for 
an increased rating under Diagnostic Code 5295 have not been 
met.

The veteran has asked for a disability rating based on 
demonstrable deformity of the lumbar spine due to 
"misalignment" of the spine.  Diagnostic Code 5285 provides 
a 10 percent disability rating for demonstrable deformity of 
a vertebral body as a residual of fracture of the vertebra.  
Contrary to the history reported by the veteran during his 
1997 VA examination, his service medical records do not show 
that he fractured any of the lumbar vertebra during service.  
The VA examiner's diagnosis of post-traumatic fracture of L5-
S1 was based solely on the veteran's reported history, and 
this diagnosis is not supported by the contemporaneous 
service medical records concerning the veteran's inservice 
back injuries or by any of the post-service medical evidence.  
All x-rays of the lumbar spine during service and since have 
shown no evidence of fracture, and there is no indication 
that the veteran has a deformity of any of the lumbar 
vertebra.  Therefore, the criteria for a disability rating 
under Diagnostic Code 5285 for demonstrable deformity of 
vertebra have not been met.


ORDER

Entitlement to a disability rating in excess of 20 percent 
for low back pain, residual of trauma, with arthritic changes 
at L5-S1, is denied.


REMAND

Additional evidentiary development is needed prior to 
appellate disposition of the veteran's claim for a 
compensable disability rating for his right wrist condition.  
The Board does not have sufficiently clear medical evidence 
on which to base a decision.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991); Santiago v. Brown, 5 Vet. App. 288, 292 
(1993).

The VA examiner in 1997 rendered a diagnosis of post fracture 
arthritic changes in the right wrist.  However, the x-rays 
were reported as normal.  Subsequent to that examination, the 
veteran underwent an orthopedic examination in connection 
with his inactive military service.  That examiner made a 
notation concerning x-rays of the right wrist and dealing 
with post-traumatic changes (degenerative joint disease, or 
DJD).  However, a symbol written by the examiner is difficult 
to decipher and might be interpreted either as indicating no 
significant DJD or as indicating positive significant DJD.  
The x-ray report on which the assessment was based is not of 
record.

It is necessary, therefore, that the RO attempt to obtain the 
x-ray report from October 1998 from the veteran's reserve 
unit or other appropriate source.  If it is not possible to 
obtain the x-ray report, it is necessary to provide the 
veteran an additional VA examination in order to reconcile 
the contradictory medical evidence. 

Accordingly, this claim is REMANDED for the following:

1.  Request the veteran's service medical 
records from his Army Reserve unit in 
Alabama, to include the x-ray report for 
x-rays conducted at Fort Benning, 
Georgia, in October 1998.  If necessary, 
the RO should directly contact the 
medical facility at Fort Benning, or any 
other appropriate source, in an attempt 
to obtain these x-ray reports.  Associate 
all requests and records received with 
the claims file. 

2.  If the service medical records 
obtained by the RO do not include the x-
ray reports from October 1998, then 
schedule the veteran for a VA physical 
examination to evaluate his right wrist 
disability.  The claims folder and a copy 
of this remand must be made available to 
and be thoroughly reviewed by the 
examiner in connection with the 
examination.  

All necessary tests and studies should be 
conducted in order to ascertain the 
severity of the veteran's service-
connected right wrist condition.  The 
examination should include range of 
motion testing, and all ranges of motion 
should be reported in degrees.  Any 
limitation of motion or functional 
limitation of the right wrist that is 
attributable to the service-connected 
condition of status post fracture of the 
right wrist should be identified.  All 
functional limitations are to be 
identified, including whether there is 
any pain, weakened movement, excess 
fatigability or incoordination on 
movement of the right wrist.  The 
examiner should discuss whether there is 
likely to be additional range of motion 
loss due to any of the following: (1) 
pain on use, including during flare-ups; 
(2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the 
right wrist is used repeatedly.  

If there is no limitation of motion or 
function, or no objective indications of 
pain, such facts must be noted in the 
report.  The examiner should elicit 
information as to precipitating and 
aggravating factors (i.e., movement or 
activity), and the effectiveness of any 
pain medication or other treatment for 
relief of pain.  The examiner should 
discuss the effect the veteran's service-
connected right wrist disability has upon 
his daily activities.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Prior to expressing an opinion on the 
following, the examiner should review the 
report of the VA examination conducted in 
1997 (showing diagnosis of post traumatic 
arthritic changes in the right wrist, but 
normal x-rays) and the report of the 
orthopedic examination conducted by the 
Army Reserves in October 1998 (showing an 
unidentifiable symbol in the associated 
with the right wrist assessment).  Based 
on this evidence and any additional 
necessary testing, the examiner is asked 
for a medical opinion as to whether the 
veteran has any degenerative changes in 
the right wrist as a result of the 
inservice fracture.  The medical 
rationale for all opinions expressed must 
be provided in the examination report.

3.  Thereafter, readjudicate the 
veteran's claim for a compensable 
disability rating for his right wrist 
condition, with consideration of the 
additional evidence developed upon 
remand.  If the benefit sought on appeal 
remains denied, provide the veteran and 
his representative a supplemental 
statement of the case, and allow an 
appropriate period of time for response.

Thereafter, subject to current appellate procedures, this 
claim should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed; however, he is free to 
furnish additional evidence and argument to the RO while the 
case is in remand status.  Booth v. Brown, 8 Vet. App. 109, 
112 (1995).

The purpose of this REMAND is to obtain additional medical 
evidence.  No inference should be drawn regarding the final 
disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (Historical and Statutory Notes) 
(West Supp. 1998).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

